DETAILED ACTION


1.	This is in reply to an application filed on 11/04/2021. Claims 1-21 are pending examination.

2.  The present application, filed on or after March 16, 2013, is being examined under 
      the first inventor to file provisions of the AIA .  

3.
Claim Objection

Claims 5, 7 and 16 are objected to, because one or more limitations of these claims lack an antecedent basis in the claim. The examiner suggests the following correction:
Claim 5:
Replacement of “upon the determination” with “upon a determination”.
Claims 7 and 16:
Replacement of “wherein at least one of the values of the set of parameters” with “wherein at least one of values of the set of parameters”.




4.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 2-9, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claims 2-9, It is unclear to which one of the “encryption circuit”, the phrase ”the encryption circuit” referred to, for example claim 1 recites “an encryption circuit” two times, also for claims 11-19, it is unclear to which one of the “decryption circuit”, the phrase “the decryption circuit” referred to , for example claim 10 recites “a decrypted circuit” two times. Examiner suggests amending claims 2-9 and 11-19 to resolve these issues.
5.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,872,173. Although the claims at issue are not identical, they are not patentably distinct from each other because all above claims of the instant application are taught by claims of Patent No. 10,872,173.



6.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-4, 12-13, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being fully unpatentable over Ghosh et al., US 2018/0183574 (hereinafter Ghosh).

Regarding claim 1 Ghosh teaches an encryption circuit for transforming initial data into encrypted data using a cipher, comprising: a registry configured to store a key and a set of parameters; a crypto circuit configured to generate a cipher digit stream from the key and the set of parameters, the crypto circuit including a plurality of stages, each stage generating a subset of the cipher digit stream at a distinct clock cycle; an encryption circuit configured to generate the encrypted data by applying the cipher digit stream to the initial data (Ghosh teaches a block cipher encryption circuit may include one or more storage registers to store one or more input numbers and encrypted results to facilitate a single PRINCE block cipher, wherein the block cipher encryption circuit may perform the encryption of each input number in one clock cycle, with the total number of input numbers encrypted in a number of clock cycles [0017], [0030], wherein a plurality of XOR devices may perform XOR operation on the encrypted result to output a result [0028] and fig. 2).


Regarding claim 3 Ghosh teaches the encryption circuit of claim 1, wherein the cipher digit stream is a PRINCE block cipher [0013] and [0017].
  
Regarding claim 4 Ghosh teaches the encryption circuit of claim 1, wherein the crypto circuit comprises at least two engine circuits, and wherein each engine circuit is configured to generate a finished portion of the cipher digit stream (Ghosh teaches a plurality of XOR devices may perform an XOR operation on encrypted results provided by a plurality of cryptographic circuits to output a MAC tag t [0028] and fig. 2).  
 
In response to Claim 12: Rejected for the same reason as claim 3
In response to Claim 13: Rejected for the same reason as claim 4
In response to Claim 20: Rejected for the same reason as claim 1
In response to Claim 21: Rejected for the same reason as claim 3


7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh as mentioned above, in view of Haddad et al. US 2013/0191646 (hereinafter Haddad).

Regarding claim 2 Ghosh teaches the encryption circuit of claim 1, wherein the encryption circuit is a node of a multi-socket processor (Ghosh teaches a plurality of circuits maybe implemented on a plurality of devices such as desktop computer (i.e. desktop computer includes a multi-socket processor) [0144], and fig. 2). Ghosh does not teach a decryption circuit is a node of a multi-socket processor. Haddad substantially teaches an entity such as a central server or a checkout station may comprise microprocessors and perform an encryption and decryption functions [0054], and fig. 1.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ghosh such that the invention further includes a decryption circuit is a node of a multi-socket processor. One would have been motivated to do so to increase the performance of the system such as when the system can perform multiple functions at the same time.

Regarding claim 6 Ghosh teaches the encryption circuit of claim 1, further comprising a controller configured to: generate a symmetric key, initial value and a number used once; and write, in the registry, the symmetric key as a value of the key and the initial value and the number used once as values of the set of parameters (Ghosh teaches a block cipher encryption circuit may include one or more storage registers to store one or more input numbers (i.e. set of parameters) and encrypted results to facilitate a single PRINCE block cipher, wherein the block cipher encryption circuit may perform the encryption of each input number in one clock cycle, with the total number of input numbers encrypted in a number of clock cycles [0017], [0030]), and further Haddad teaches set of data may be encrypted by a symmetric key, wherein the key is generated based on a plurality of variables [0062], wherein the variables are dynamically updated for each exhange such as incremented so the symmetric key is unique for each exchange [0029] .  

Regarding claim 7 Ghosh teaches the encryption circuit of claim 1, wherein at least one of the values of the set of parameters is changed after the encrypted data is forwarded (Haddad teaches set of data may be encrypted by a symmetric key, wherein the key is generated based on a plurality of variables [0062], wherein the variables are dynamically updated for each exchange such as incremented so the symmetric key is unique for each exchange [0029]).  

Regarding claim 8 Ghosh teaches the encryption circuit of claim 1, further comprising a controller configured to update values of the set of parameters and cause an indication of the values to be transmitted to a decryption circuit (Haddad teaches set of data may be encrypted by a symmetric key, wherein the key is generated based on a plurality of variables [0062], wherein the variables are dynamically updated for each exchange such as incremented so the symmetric key is unique for each exchange, and wherein the sender and the receiver are synchronized to update the variables [0029]).  
Regarding claim 9 Ghosh teaches the encryption circuit of claim 1, further comprising an input circuit configured to receive a signal and, in response to receiving the signal, causing values of the key and the set of parameters to be reset (Haddad teaches set of data may be encrypted by a symmetric key, wherein the key is generated based on a plurality of variables [0062], wherein the variables are dynamically updated for each exchange such as incremented so the symmetric key is unique for each exchange, and wherein the sender and the receiver are synchronized to update the variables [0029]).  
  
Regarding claim 10 Ghosh teaches encrypted data being a product of a cipher digit stream applied to initial data; a registry configured to store a key and a set of parameters; a crypto circuit configured to generate the cipher digit stream from the key and the set of parameters (Ghosh teaches a block cipher encryption circuit may include one or more storage registers to store one or more input numbers and encrypted results to facilitate a single PRINCE block cipher, wherein the block cipher encryption circuit may perform the encryption of each input number in one clock cycle, with the total number of input numbers encrypted in a number of clock cycles [0017], [0030], wherein a plurality of XOR devices may perform XOR operation on the encrypted result to output a result [0028] and fig. 2). Gosh does not teach a decryption circuit for transforming encrypted data into decrypted data, comprising: an interface configured to receive the encrypted data received from an encryption circuit, and a decryption circuit configured to apply an algorithm to generate the decrypted data. Haddad substantially teaches an entity may send encrypted message to another entity via internet [0025] and fig. 1-3), wherein the plurality of entities include circuits for encryption and decryption [0054] and fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ghosh such that the invention further includes a decryption circuit for transforming encrypted data into decrypted data, comprising: an interface configured to receive the encrypted data received from an encryption circuit, and a decryption circuit configured to apply an algorithm to generate the decrypted data. One would have been motivated to do so to allow the recipient to process the encrypted data after performing the decryption (i.e. reading, editing and/or reformatting the data).

In response to Claim 11: Rejected for the same reason as claim 2
In response to Claim 15: Rejected for the same reason as claim 6
In response to Claim 16: Rejected for the same reason as claim 7
In response to Claim 17: Rejected for the same reason as claim 8

Regarding claim 18 Ghosh teaches the decryption circuit of claim 17, further comprising a controller configured to delay updating the values of the set of parameters for a time period, the time period being the time between an encryption block updating the values of a remote set of parameters and the interface receiving the encrypted data generated using the updated values of the remote set of parameters (Haddad teaches the variables are dynamically updated for each exchange such as incremented so the symmetric key is unique for each exchange, and wherein the sender and the receiver are synchronized to update the variables [0029]). Note according to Haddad, after completing the data exchange then both sender and receiver update the variables 

In response to Claim 19: Rejected for the same reason as claim 9

8.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh and Haddad as mentioned above, and further in view of Fu et al. US 2019/0058730 (hereinafter Fu).

Regarding claim 5 Ghosh teaches the encryption circuit of claim 1. Ghosh does not teach a transmission circuit configured to send a data packet across a bus to a decryption circuit, wherein the data packet includes the encrypted data. Haddad substantially teaches an entity may send encrypted message to another entity via internet [0025] and fig. 1-3), wherein the plurality of entities include circuits for encryption and decryption [0054] and fig. 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ghosh such that the invention further includes a transmission circuit configured to send a data packet across a bus to a decryption circuit, wherein the data packet includes the encrypted data. One would have been motivated to do so to protect the confidentiality of the data, such as to protect against a middle man attack. 
Ghosh and Haddad do not teach data packet includes an error detection code and a unique sequence number; a retry buffer block configured to temporarily store a copy of the sent data packet and further configured to resend the copy of the data packet based upon the determination that the data packet needs to be resent. Fu substantially teaches an error detection, or sequence numbers allow a receiver to detect an issue with a packet and reorder it again from the sender [0033]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ghosh and Haddad such that the invention further includes a transmission circuit configured to send a data packet across a bus to another entity, wherein the data packet includes the data, an error detection code and a unique sequence number; a retry buffer block configured to temporarily store a copy of the sent data packet and further configured to resend the copy of the data packet based upon the determination that the data packet needs to be resent. One would have been motivated to do so to make the system more reliable to recover the lost packet(s) [0033].

In response to Claim 14: Rejected for the same reason as claim 5




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (571)270-1474.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/Primary Examiner, Art Unit 2494